Title: From George Washington to George William Fairfax, 30 June 1785
From: Washington, George
To: Fairfax, George William



My Dr Sir,
Mount Vernon 30th June 1785.

When I wrote you in Feby last, I intended to have followed it with a letter of earlier date than the present; but one cause succeeding another, has prevented it ’till now.
I proceeded to a diligent search for the paper requested in your favor of the 23d of August last year, & after examining every bundle, & indeed despairing of success, it occurred to me that your Accot with Lord Fairfax might afford some clue by which a discovery of it might be made; & in looking in your ledger for an index, I found the receipts pasted on the cover of the Book. Having a call to Richmond the latter end of April, I took the receipts with me intending to leave them in the hands of the Attorney General; but it being his opinion there would be no occasion for them, I brought them back, & restored them to the place from whence I took them: the enclosed are copies of those receipts, which I meant should supply the place of the originals, had they pass’d from me to the Attorney.
I have not yet received the Pictures which you were so obliging as to send me by Mr Bracken; but have some prospect now of getting them, as Colo. Bassett who left this lately & who expects to be up again in Octor to the marriage of his Daughter who lives with us, with a son of my brother Charles (who acted as an Aid de Camp to the Marqs de la Fayette from the year 1780, to the close of the War) has promised to bring them. Altho’ I have been so long deprived of the copy, I have lately had the plea[sure] of seeing the original in the hands of the designer

& executioner Mr Pine, who spent three weeks with me in May last.
Mr Pine has met a favorable reception in this Country; & may, I conceive, command as much business as he pleases; he is now preparing materials for historical representations of some of the most important events of the War; & if his choice and the execution is equal to the field he has to display his talents in, the peices (which will be large) will do him much credit as an artist, & be interesting for America & its friends as a deposit for their posterity.
The information which you have given of the disposition of a certain Court coincides precisely with the sentiments I had formed of it from my own observations upon many late occurrences, and from a combination of circumstances. With respect to ourselves, I wish I could add, that as much wisdom had pervaded our Councils; as reason & common policy most evidently dictated; but the truth is, the people must feel before they will see; consequently, are brought slowly into measures of public utility. Past experience, or the admonitions of a few, have but little weight—where ignorance, selfishness & design possess the major part: but evils of this nature work their own cure; tho’ the remedy comes slower than those who foresee, or think they foresee the danger, attempt to effect. With respect to the commercial system which G: B: is pursuing with this Country, the Ministers, in this as in other matters, are defeating their own ends, by facilitating those powers in Congress which will produce a counter action of their plans, & which half a century without, would not have invested that body with. The restriction of our trade, & the additional duties which are imposed upon many of our staple commodities, have put the commercial people of this Country in motion; they now see the indispensible necessity of a general controuling power, and are addressing their respective Assemblies to grant this to Congress. Before this every State thought itself competent to regulate its own Trade, & were verifying the observations of Lord Sheffield; who supposed we never could agree upon any general plan: but those who will go a little deeper into matters, than his Lordship seems to have done, will readily perceive that in any measure where the Foederal interest is touched, however wide apart the politic’s of

individual States may be, yet as soon as it is discovered they will always unite to effect a common good.
The Subscriptions for improving & extending the inland navigation of Potomac, have filled very fast: A Company is incorporated—a President & Directors are chosen—a Dividend of the money will soon be paid in, & the work will begin about the first of August. We still want a skilful Engineer—a man of practical knowledge to conduct the business; but where to find him we know not at present: In the meanwhile, the less difficult parts of the river will be attempted, that no time may be lost in effecting so important & salutary an undertaking.
Our course of Husbandry in this Country, & more especially in this State, is not only exceedingly unprofitable, but so destructive to our Lands, that it is my earnest wish to adopt a better; & as I believe no Country has carried the improvment of Land & the benefits of Agriculture to greater perfection than England, I have asked myself frequently of late, whether a thorough bred practical english Farmer, from a part of England where Husbandry seems to be best understood & is most advantageously practiced, could not be obtain’d? And upon what terms? The thought having again occurred to me, whilst I was in the act of writing this letter, I resolved as a more certain & eligible mode of having the questions determined, to propound them to you—That a man of character & knowledge may be had for very high wages there can be no doubt—money we know will fetch any thing, & command the service of any man; but with the former I do not abound. To engage a man upon shares as the Overseers of this Country are, might be productive of much discontent to the employed; for we could scarcely convey to a good English Farmer a just idea of the wretched condition of our Lands—what dressings they will require, & how entirely our system must be changed to make them productive: & if we do not, disappointment and continual murmurings would be the consequence. It follows then that the only means by which we can think of obtaining one, must be to give standing wages; for what then my good Sir, do you think a sober, industrious & knowing Farmer might be had to take charge of one of our Plantations—say, of ten labourers? Or to bring the matter nearer to his own conception of things—A Farm of about 200 or 250 acres

of cleared Land, to be stocked with a competent number of Plows—black Cattle—Sheep & hogs?
When I speak of a knowing Farmer, I mean one who understands the best course of Crops; how to plough—to sow—to mow—to hedge—to Ditch & above all, Midas like, one who can convert every thing he touches into manure, as the first transmutation towards Gold: in a word one who can bring worn out & gullied Lands into good tilth in the shortest time. I do not mean to put you to the trouble of actually engaging one, but I should be obliged to you for setting on foot the enquiry, & for communicating the result of it to me; because I could not receive your answer in time for the next year; the autumn being, as you well know, the season at which our Overseers are engaged, & our plans for the ensuing Crop must be formed. These enquiries, as you will readily perceive, are pointed to a Farmer of the midling class; which more than probably, would best answer my purpose: but, if it could be made convenient to you to extend your enquiries further; permit me to ask if one of a higher order could be had? And upon what terms? I mean for a Steward.
It may not in this place be amiss to observe to you that I still decline the growth of Tobacco; & to add, that it is my intention to raise as little Indian corn as may be: in a word, that I am desirous of entering upon a compleat course of husbandry as practiced in the best Farming Counties of England. I enquire for a man of this latter description with little hope of success—1st because I believe one who is compleatly fit for my purposes, wou’d be above my price; & 2dly because I have taken up an idea that an English steward is not so much a farmer, as he is an Attorney or an Accomptant; because few of the Nobility & Gentry having their Estates in their own hands—stand more in need of a Collector who, at the same time that he receives the rents, will see that the Covenants of the Leases are complied with, repairs made &c. &c., than of a Farmer. In this however I may be mistaken. One thing more & then I will close this long letter: if from your own observation, or from good information you should fix your eyes upon men of one or both of these descriptions—& could ascertain his or their terms (leaving me at liberty to accede to them or not, within a reasonable time for an intercourse by letter)—I had rather he or they should be personally known to you; or their characters well ascertained by a

friend in whom you can confide; because what you or such a person would say of them, I could rely upon: but how often do we find recommendations given without merit to deserve them—founded in a disposition to favor the Applicant, or want of resolution to refuse Him—oftentimes indeed, to get rid of a dependant who is troublesome or injurious to us, upon what are called decent terms. A man in the character of a Steward (if single, & his appearance equal to it) would live in the House with me & be at my table, in the manner Lund Washington was accustomed to do, who is now married and a House Keeper tho’ still attending my business. The common Farmer would live on the Farm which would be entrusted to his care.
I have lately had the pleasure of receiving your favor of the 19th of March, & to learn by it that Mrs Fairfax & you have enjoyed better health than usual, last winter: a continuance of it Mrs Washington & I most sincerely wish you.
I have not yet seen Mr Thos Corbin; he sent your letter under cover a few days ago with assurances of making me a visit as soon as he had recovered from a slight indisposition. He appears from your account to have been very ill treated by his brother Dick—but the latter I understand has not been behind him in charges to some of his friends in this Country, who think Thos in the wrong. Mrs Washington joins me in most affectionate regards, & in every good wish for you & Mrs Fairfax—With much truth I am Dr Sir &c. &c.

G: Washington


P.S. I thank Mr Heartley for the compliments he sent me thro’ you, & for his other polite attentions to me; & pray you to make mine acceptable to him whenever a proper occasion offers. I did not know of your Nephew’s intended trip to England or I would most assuredly have written to you by so good an opportunity.


G: W——n
